Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 3, 2019                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159062(46)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  DEAN McMASTER,                                                                                      Elizabeth T. Clement
          Plaintiff-Appellant\                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
          Cross-Appellee,
                                                                   SC: 159062
  v                                                                COA: 339271
                                                                   Oakland CC: 15-147414-NO
  DTE ENERGY COMPANY,
           Defendant,
  and
  DTE ELECTRIC COMPANY,
           Defendant-Appellee\
           Cross-Appellant,
  and
  FERROUS PROCESSING AND TRADING
  COMPANY, doing business as FERROUS
  PROCESSING & TRADING CO.,
             Defendant.
  _______________________________________/

        On order of the Chief Justice, the motion of defendant-appellee\cross-appellant to
  extend the time for filing its answer to the application for leave to appeal is GRANTED.
  The answer will be accepted as timely filed if submitted on or before May 10, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 3, 2019

                                                                              Clerk